            Case 2:19-cv-06088-GJP Document 8 Filed 02/24/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA


    MICHELE EDER, individually and on
    behalf of all others similarly situated,

                          Plaintiff,                               CIVIL ACTION
                                                                   NO. 19-06088
               v.


    MINCH PROFESSIONAL CLEANING
    SERVICES, LLC, et al.,

                          Defendants.


                                              ORDER
         AND NOW, this 24th day of February 2020, upon considering the Plaintiff’s

Unopposed Motion for Approval of Settlement (ECF No. 7), it is ORDERED that the

Motion is GRANTED.1

         It having been reported that the issues between the parties have been settled

and upon Order of the Court under Rule 41.1(b) of the Local Rules of Civil Procedure, it

is ORDERED that this case is DISMISSED with prejudice, without costs. The

Clerk of Court is DIRECTED to CLOSE this case.



                                                       BY THE COURT:


                                                       /s/ Gerald J. Pappert
                                                       GERALD J. PAPPERT, J.



1        After reviewing the proposed settlement, the claims at issue and the record, the Court
concludes that the settlement: (1) resolves a bona fide dispute over FLSA provisions; (2) is fair and
reasonable to the Plaintiff; and (3) does not frustrate implementation of the FLSA in the workplace.
See Howard v. Phila. Housing Auth., 197 F. Supp. 3d Cir. 773, 777 (E.D. Pa. 2016) (applying these
factors to FLSA settlement).
